Citation Nr: 0407034	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as bronchitis.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a shoulder 
disability.

6.  Entitlement to service connection for a leg disability.

7.  Entitlement to service connection for a right hip 
disability.

8.  Entitlement to service connection for right knee 
disability.




REPRESENTATION

Appellant represented by:	Bobby Amburgey, Attorney at 
Law


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from July 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issues on appeal were originally before the Board in July 
2001 at which time they were remanded for additional 
evidentiary development.  

One of the issues initially on appeal was entitlement to 
service connection for knee disability.  In November 2003, 
the RO granted service connection for left knee disability.  
Therefore, only the question of right knee disability remains 
in appellate status. 

With regard to the issues involving disabilities of the back, 
shoulder, leg, right hip and right knee, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.




FINDINGS OF FACT

1.  Lung disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is lung 
disability otherwise related to such service.

2.  Prostatitis was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
prostatitis otherwise related to such service.  

3.  The veteran has been diagnosed with a personality 
disorder, which is not a disability for VA compensation 
purposes.  


CONCLUSIONS OF LAW

1.  Lung disability, claimed as bronchitis, was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Prostatitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

3.  A personality disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a July 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004),  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in July 1998 prior to November 
9, 2000, the date the VCAA was enacted.  The Board finds, 
however, that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.   

In the present case, a substantially complete application for 
service connection was received in January 1998.  Thereafter, 
in a rating decision dated in July 1998, the claims were 
denied.  Only after that rating action was promulgated did 
the AOJ, in July 2001, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Pelegrinia, at 422.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on July 2001, was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the re-transfer 
and re-certification of the appellant's case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the AOJ and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The Board also finds that (with regard to the lung disability 
issue, the prostatitis issue, and the personality disorder 
issue) there has been substantial compliance with the 
assistance provisions set forth in the new law and regulation 
to the extent possible.  The record in this case includes 
service medical records, VA, private and Social Security 
Administration medical records, reports of VA examinations 
and correspondence from the veteran.  Attempts were made to 
obtain private treatment records identified by the veteran 
but it was determined that one of the identified hospitals 
had been closed down previously.  Other sources identified by 
the veteran reported that they were unable to find any 
medical records for the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  The veteran 
has been afforded adequate VA examinations for the 
disabilities on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease  
contracted in line of duty, or for aggravation of a  
preexisting injury suffered or disease contracted in line of  
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there  
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Personality disorders as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

Entitlement to service connection for a lung disability, 
claimed as bronchitis.

Analysis

The veteran reported in August 2002 that his problems with 
chest pain and a cough began during active duty while 
stationed in Germany.  He reported that he sought treatment 
for the disability and was told to take a day off.  His 
pulmonary problems increased after discharge.  

The service medical records are silent as to complaints of, 
diagnosis of or treatment for any lung disability including 
bronchitis.  The first indication in the claims files of a 
respiratory disability was in 1993 when a private chest X-ray 
was interpreted as revealing lower lobe peribronchial 
disease.  The veteran was being treated for pneumonia at that 
time.  The disability was not linked to active duty.  
Subsequent clinical records evidence complaints of and 
treatment for respiratory disability including 
hospitalization.  The records do not link the disability to 
the veteran's active duty service.

In January 1996, the Social Security Administration 
determined that the veteran was disabled, at least in part, 
due to respiratory problems. The veteran was found to be 
disabled as of November 1, 1991 based on an application filed 
in August 1994.  The Social Security Administration records 
do not link a respiratory disability to the veteran's active 
duty service.  

There is no competent evidence of record linking currently 
existing lung disability to active duty in any way.  The only 
evidence of record which attempts to link a currently 
existing lung disability to active duty is the veteran's own 
allegations.  His opinion as to the etiology of his lung 
disability is without probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The only competent evidence of record which attempted to 
determine the etiology of the veteran's respiratory 
disability is the report of the VA respiratory examination 
dated in August 2002.  The diagnoses from the examination 
were status post mitral valve replacement in 1996; congestive 
heart failure; obesity; tobacco abuse; recurrent respiratory 
infections; and chronic pulmonary disease.  An addendum to 
the examination was made in February 2003.  The examiner 
reported that he was informed by the veteran that he had 
problems with chest pain, a cough and mucus production while 
stationed in Germany and that he sought treatment for it.  
The examiner noted that he could find no evidence in the 
claims files that the veteran had pulmonary problems during 
military service.  He noted that it was not clear if the 
veteran had primary or chronic pulmonary disease.  The 
records indicated that he had heart failure and replacement 
of the mitral valve.  The examiner opined that there was no 
evidence to support that the mitral valve difficulty was 
related to the veteran's military service nor was there any 
evidence which led the examiner to believe that the veteran 
had a pulmonary problem which was related to military 
service.  It was the examiner's opinion that it was not 
likely that the veteran's current pulmonary disease was 
related to his military service.  

Matters of medical causation must be addressed by trained 
medical personnel.  Espiritu.  As to this issue, a medical 
examiner has offered an opinion to the effect that it is not 
likely that the veteran's current pulmonary disease is linked 
to service.  The opinion appears to be based on a review of 
the claims file as well as examination of the veteran.  The 
Board finds the opinion to be persuasive and supported by the 
overall record.  Significantly, there does not appear to be 
any contrary medical opinion.  The Board therefore finds the 
preponderance of the evidence is against a finding that the 
veteran's currently existing lung disability is causally 
related to his active duty service.  

Entitlement to service connection for prostatitis.

Analysis

The Board also finds that service connection is not warranted 
for prostatitis.  The veteran was not treated for any 
prostate problems during active duty.  At the time of an 
August 2002 VA genitourinary examination, the veteran 
reported that he was unaware of a history of prostatitis.  
The impression from the examination was no definite 
urological disease.  There was possible prostatitis based 
upon the presence of a tender prostate and a few white cells 
in the urine.  An addendum to the report indicated, however, 
that additional testing was all negative including a urine 
culture and renal and scrotal ultrasound examinations.  

While there is competent medical evidence demonstrating the 
presence of prostatitis, the first indication of the presence 
of the disability was in November 1994.  The disability was 
not linked to active duty in any way.  Additional clinical 
records also intermittently reference the presence of 
prostatitis but no etiology for the disability was provided.  

In January 1996, the Social Security Administration 
determined that the veteran was disabled, at least in part, 
due to prostatitis.  The veteran was found to be disabled as 
of November 1, 1991 based on an application filed in August 
1994.  However, the Social Security Administration records do 
not link prostatitis to the veteran's active duty service.  

The Board notes that an August 2002 VA examination was 
conducted specifically to determine the nature and extent of 
any urological problems found on examination.  The examiner 
who conducted the August 2002 VA genitourinary examination 
did not find any evidence of prostatitis.  It thus appears 
that the veteran may not even suffer from prostatitis.  See 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).  
At any rate, assuming for purposes of this decision that he 
does in fact suffer from prostatitis, the clear preponderance 
of the evidence is against a finding that it is in any manner 
related to his active duty service.   

Entitlement to service connection for a personality disorder.

Analysis

The veteran is claiming entitlement to service connection for 
a personality disorder.  Associated with the claims file is 
competent evidence diagnosing the veteran with personality 
disorder.  However, under VA laws and regulations, 
personality disorders are not deemed compensable diseases for 
VA purposes.  38 C.F.R. § 3.303(c).  

The Board also notes that a VA examination which was 
conducted in August 2002 to determine the extent and etiology 
of any mental disorder found on examination resulted in Axis 
I diagnoses of chronic marijuana dependence/abuse with onset 
in childhood; chronic depression/dysthymia disorder with 
onset in childhood and some exacerbation of depression in 
1987 due to death of grandmother and an Axis II diagnosis of 
borderline personality disorder with an onset in childhood 
supported by personal history and epidemiology.  It was the 
examiner's opinion that the personality disorder, depression 
and marijuana abuse all existed prior to service and were not 
exacerbated by military service nor were they related to 
service.  




ORDER


Entitlement to service connection for lung disability is not 
warranted.  Entitlement to service connection for prostatitis 
is not warranted.  Entitlement to service connection for a 
personality disorder is not warranted.  To this extent, the 
appeal is denied. 


REMAND

As noted in the introduction, service connection for left 
knee disability was granted by rating decision in November 
2003.  This action is significant in light of the fact that 
the veteran's specifically claimed in a February 1998 
Statement in Support of Claim (VA Form 21-4138) that his left 
knee problems (in part) caused him to overcompensate and had 
resulted in problems with the hips, right knee, back (upper 
and lower) and shoulders.  The question of secondary service 
connection under 38 C.F.R. § 3.310 must therefore be 
considered. 

However, it does not appear that any of the VA examiners have 
expressly addressed the possibility of secondary service 
connection.  All of the opinions appear to be limited to the 
question of a relationship to service and injuries during 
service.  While the Board regrets further delay in appellate 
review, the determinative question with regard to the 
secondary service connection claim is clearly medical in 
nature, and the Board is not competent to address such 
questions.  Therefore, further development of the medical 
record is necessary before the Board may properly proceed 
with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should make the claims file 
available to Helen O'Donnell, M.D. for 
review and medical opinions as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's disorders of the back (both 
upper and lower), shoulders, legs, right 
hip and right knee are proximately due to 
or the result of, or have been aggravated 
by, his service-connected left knee 
disability.  A detailed rationale for all 
opinions offered should be furnished.  If 
Dr. O'Donnell is unavailable, then the RO 
should schedule the veteran for 
appropriate VA examinations in connection 
with these disabilities and the claims 
file should be made available to the 
examiner(s) for review.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should furnish 
opinions (with detailed rationale) as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's disorders of the back 
(both upper and lower), shoulders, legs, 
right hip and right knee are proximately 
due to or the result of, or have been 
aggravated by, his service-connected left 
knee disability.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted (on a secondary basis) for 
disabilities of the back (both upper and 
lower), shoulders, legs, right hip and 
right knee.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



